Cahill, J.
I concur with my Brother Morse in the result reached in this case. The importance of the questions involved will justify me in stating some additional reasons that have occurred to me as supporting the position the. Court has taken, that the right to establish reasonable maximum rates of charges -for the transportation of passengers and freight by railroads is, under our Constitution, vested in the Legislature, from whose judgment, as expressed in laws legally enacted, there is no appeal except to the people. I should entertain this view independent of the constitutional amendment of 1870. Const. Art. 19a. Section 1, Art. 15, of the Constitution, authorizing the formation of corporations under general laws, jDrovides that all such laws may be altered, amended, or repealed. The defendant accepted a charter under a general law passed in pursuance of this constitutional power. Under such law and charter it has availed itself of the extraordinary power of exercising the right of eminent' domain, and to occupy for its uses the public highways of the State. The acceptance of a charter on such terms as were prescribed by the Constitution and laws, and the acquisition of important property rights and franchises by virtue of powers therein granted, amounted to a consent on its part to legislative control. In so far as its property is affected by it, it is by its own act of consent, and not by “ due process of law." There is, in my opinion, no need, under our Constitution, of basing the right of legislative control of railroads upon any presumed dedication of their property to public use, growing out of the interest which the public has in such property, and the manner of its use. That presumption has been held sufficient to support such right by the Supreme Court of the United States in the Granger cases. Munn v. Illinois, 94 U. S. 113, 126. In this State a railroad com*623pany needs to make no dedication of its property to public use, because it takes its property and franchises in the beginning charged with the incumbrance of legislative control. When it acquires life, it by the same act submits to limitations. This creature of the law consents to be born and to assume its functions knowing that its life and fortunes are intrusted to the discretion of its creator.
It is not contended by counsel for defendant that the State has no control over the rates of charges it shall make for the carriage of passengers. It is conceded that it can be required to charge only reasonable rates. But it is contended that the determination of what is reasonable is a judicial, and not a legislative, function. Under our Constitution it is the Legislature that has power to create corporations, and have them under control. No Such power is vested in the judiciary in any sense different from that it has over natural persons. Nor is there anything in the power to be exercised that is essentially judicial. So far as the right has been exercised to regulate the charges of trucks and drays in cities, of wharfs, turnpikes, bridges, canals, grain elevators, ferries, and mills, the rates of interest for the use of money,—and it has been, exercised in all countries so long that the memory of man runneth not to the contrary,—it has been done by legislation, and I know of no case whei’e the matter has been referred to the courts. The legislature has peculiar advantages for arriving at a correct judgment as to what charges are reasonable, not possessed by the courts. A correct judgment can only be formed or approximated after a careful -study of many facts concerning the cost of building and operating a road, the extent of its business and earnings. The Legislature can and has provided the machinery for collecting this information through the Commissioner of Bailroads. Act No. *62479, Laws of 1873. The courts have no means of accumulating this information. If anything were needed to demonstrate that the question of the reasonableness of rates of" fares was legislative, rather than judicial, the record in this case would go far towards doing so. The plaintiff claims to have been injured to the extent of $1.60. To redress this grievance he brought this suit, and the defendant’s position is that it has the right to show that the fare tendered was unreasonable in amount, reference being had to all the. facts that must affect the question. If the contention of the defendant be admitted, and the question of reasonableness be tried and determined by the courts, nothing is settled by it except the question of the plaintiff’s right to the small sum claimed as damages. No principle is or can be settled in this suit that will necessarily govern in other suits of a similar character, because the facts and circumstances that affect the cases may and usually must be somewhat different. In a court of law every case must stand upon its own facts, and neither party to a suit could be concluded by the judgment in a former suit to which they were neither parties nor privies. If, then, the reasonableness of a fare is a judicial question, to be settled only in a suit at law by the person aggrieved, the public is practically without remedy, as the costs and expenses of the litigation must inevitabty exceed any possible recovery. It may be said with some force that this circumstance ought not to control or have much weight in determining a question of right; but, keeping in view the admitted fact that the power of control must rest somewhere, the practical facilities, on the one hand, and difficulties, on the other, are considerations that might properly weigh with those who' were settling, in the formation of a Constitution, a method of governmental control.
Nor do I think that the constitutional amendment of *6251870, before cited, which expressly provides that “the Legislature Inay, from time to time, pass laws establishing reasonable maximum rates of charges for the transportation of passengers and freight on different railroads in this State,” is more than declaratory of a power that already existed. The argument that the use of the word “reasonable” in the amendment makes a judicial question out of what was without it a legislative question seems to me to be without force. The amendment of 1870 was neither a great nor a limitation of power. It was a declaration of power already reserved in the Constitution, and the amendment served only to put beyond question the right of the Legislature, which was before thought to be open to debate. It would be little short of usurpation, it seems to me, for the courts to assume to determine for the Legislature a question which the Constitution has solemnly committed to it. The use of the word “reasonable” may as well be regarded as an admonition to the Legislature as to the courts, and it cannot be assumed that the admonitions of the Constitution will be more sacredly regarded by one branch of the government than another. It seems to be considered by those who argue against legislative control that to concede the power to regulate carries with it the power to destroy. As a question of abstract power this may be true, but it is not truer of legislative than of judicial control. Concede the power, and its abuse is possible.
“All power is subject to abuse, and, if this circumstance is to be taken as an argument against its existence, we are irresistibly driven to results fatal to the existence of all government. * * * All human agencies are fallible, and the wisdom of man has never been able, and never will be able, to devise a system of government incapable of abuse. Every department may exceed its authority or pervert its power. The judiciary *626has no pre-eminent claim to infallibility.” Graves, J., in People v. Salem, 20 Mich. 503.
In my opinion the fear of spoliation by the Legislature is without foundation. That there is a desire on the part of the people to act fairly and to deal justly by the railroads is evidenced by the fact that, at considerable cost, they have established a bureau for the collection of the information absolutely necessary to the formation of a just judgment. That the Legislature may make mistakes is probable; that it may act unjustly in a given case is possible; but that it will in the end pursue a course calculated to cripple or destroy the railroads, those great arteries of trade, on which the commercial life of the people depends, is as unlikely as that a reasonable man will commit suicide.
As evidence that the right to fix the rate of charges for the transportation of passengers and freight by railroads belongs to the Legislature, and not to the courts, I call attention to the fact that the power has been exercised by the Legislature from the earliest history of the State. The Michigan Central charter, granted by special act in 1846, provided that the rate for passenger fares should not exceed three cents per mile, and for freight the charges were not to be greater than those upon certain New England roads named. Section 15, Act No. 42, Laws of 1846. The Michigan Southern charter limited the right of the company to such charges as were authorized by the State to be taken on January 1, 1846. Laws of 1846, Act No. 113, § 15. The first general railroad law, passed in 1855, contained an express limitation upon the charges that should be made by companies organized under it for the transportation of passengers and freight. Act No. 82, Laws of 1855, p. 160, § 17, subd. 9. See, also, revision of railroad laws (Act No. 195, *627Laws of 1871, p. 336, § 10, subd. 9, 10; Act No. 198, Laws of 1873, p. 506, § 9, subd. 9; Act No. 177, Laws of 1877, p. 188, § 9, subd. 9). The rates of charges as fixed by these several acts, when we consider the cost of railroad construction and maintenance, the extent of the business transacted, and the earnings then, as compared with the present, were lower than the rates fixed by the act of 1889 ; and yet not only was the right of the Legislature to fix such rates not contested, but the i'easonableness of the rates fixed was unquestioned.
No more important question than that involved here has in my judgment been before this Court. The issue is clearly made up, and we are to determine, perhaps for all time, the power of the State over the railroads built under the sanction of its laws. There are candid and thoughtful men, men who love justice and hate oppression, who fear for the result if this great public interest is given over to legislative control, freed- from any judicial supervision. I do not join in those fears, but, if I did, I could not change my views of the power which the •Constitution has vested in the Legislature over this subject. A legislator who, in the exercise of this great power committed to him by the Constitution, suffers himself to be influenced by any motive except a desire to -deal justly between the people and those who, by putting their fortunes into the railroads, have enriched and made prosperous our Commonwealth, is an enemy of the State, .and unworthy of citizenship in it.